Citation Nr: 1439050	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-44 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Phoenix, Arizona Department of Veterans Affairs Regional Office, and a February 2009 rating decision by the Seattle, Washington Department of Veteran's Affairs Regional Office (RO).  Upon appeal in December 2013, the Board remanded the Veteran's TDIU claim back to the RO with direction to obtain: (1) Social Security Administration (SSA) records; (2) updated VA treatment records from April 2009 to present; (3) a completed Form 21-8940; and (4) a VA examination to assess the severity of the Veteran's service-connected disabilities and their effect on the Veteran's ability to work.  Subsequently, the RO issued a Supplemental Statement of the Case in June 2014, incorporating a discussion of the pertinent evidence.  The Board finds substantial compliance with the remand instructions and appellate review may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  The Board has not only reviewed the Veteran's "Virtual VA" file, but also the Veteran's file on the "VBMS" system to insure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran currently is in receipt of a 70 percent disability rating for Major Depressive Disorder and Panic Disorder, moderate with anxious distress, effective August 2006; 10 percent disability rating for Retropatellar Pain Syndrome, Minimal Left Knee Strain (left knee disability), effective March 2004; 0 percent disability rating for Migraine headaches (headaches), effective March 2004; 10 percent disability rating for Tinnitus, effective March 2009; and 0 percent disability rating for Hearing Loss, left ear, effective March 2009.  The Veteran's overall combined disability rating is 80 percent.

2.  The Veteran's service-connected disabilities alone have not been shown to prevent her from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, SSA records and lay statements are contained in the Veteran's claims file. 

The Veteran also was provided with a VA examination in March 2014.  The Board finds the examination to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded his or her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows or fails to show as to this claim.

The Veteran filed a claim of entitlement to a TDIU based upon her service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

The Veteran currently is in receipt of a 70 percent disability rating for Major Depressive Disorder, moderate with anxious distress, effective August 2006; 10 percent disability rating for Retropatellar Pain Syndrome, Minimal Left Knee Strain, (left knee disability), effective March 2004; 0 percent disability rating for migraine headaches (headaches), effective March 2004; 10 percent disability rating for Tinnitus, effective March 2009; and 0 percent disability rating for Hearing Loss, left ear, effective March 2009.  The Veteran's overall combined disability rating is 80 percent.  See 38 C.F.R. § 4.25.  As such, the Veteran's disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) for the duration of her appeal.  However, meeting the schedular criteria does not result in an automatic grant of TDIU.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Thus, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board notes from VA treatment records and private treatment records that although the Veteran had been treated for non-service connected health conditions, consistent with section 4.16(a), such medical conditions are not considered herein.

While the Veteran has not been provided with a VA opinion which contemplates all of her service connected disabilities and their combined impact on her employability, such is not required.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Because the Veteran is rated 70 percent for her mental health disability, this opinion contains more discussion of its effects on the Veteran's employability.  However, as noted above, all service-connected disabilities are considered together to determine entitlement to a TDIU.

The record shows that the Veteran completed her high school GED requirements and attended some college level classes toward an Associate's degree.  It is undisputed that the Veteran has not worked during the course of her appeal or at any time since January 2002. 

The issue to be decided in this case is whether the Veteran's service-connected disabilities alone, or in combination, are of such severity as to render her unable to obtain or maintain substantially gainful employment.  The Board concludes that they are not.

Evidence in the Veteran's claims file shows that the Veteran began receiving periodic mental health treatment at VA treatment facilities and the Community Counseling Center in 2003.  In August 2005, the Veteran received a VA mental health examination and was granted service connection for Major Depressive Disorder, moderate with anxious distress, rated at 30 percent.  

In January 2007, the Veteran was granted a rating increase for her service-connected mental health disability following evidence that the condition had worsened since the initial rating decision.  During an October 2006 VA mental health examination, the VA examiner noted significant interference with personal relationships, and opined that her mental health disability rendered her unemployable until she received treatment.  The Veteran was rated with a global assessment functioning (GAF) of 34.  Based upon the evidence at the time, VA granted an increased rating from 30 percent to 70 percent.

In April 2008, the Veteran was afforded another VA mental health examination.  At that time, the Veteran reported she stopped taking medication for depression and anxiety in January 2007, and instead used self-help methods to cope with her symptoms.  On mental status examination, the Veteran appeared tired, but grooming was satisfactory.  Her recent, immediate and remote memories were good, and she was alert, attentive and candid in her descriptions, oriented to time, place and person.  Her continuity of thought was goal directed and relevant, and there was no indication of psychosis.  Although her overall mood was irritable, insight was good and judgment fair.  The examiner assigned a GAF of 60, and concluded that as the Veteran only had limited mental health treatment, she would benefit from consistent use of appropriate medication, combined with psychotherapy to address anxiety and depressive symptoms.

In March 2014, the Veteran was afforded another VA examination.  At that time, the VA examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran reported she was still unemployed, but had looked for work for two years without success.  She reported being able to drive, run a household, and care for children.  

Regarding functional impairment, the examiner noted at that time that the Veteran had the ability to understand and remember short, simple instructions, carry out instructions and perform activities.  She had little difficulty remembering locations and work-like procedures, and was able to make simple decisions.  The Veteran was cooperative, had the ability to ask questions and request assistance, and appeared to get along with others.  She also appeared able to adapt to an otherwise stable environment and was aware of normal hazards and implementing appropriate precautions.  The Veteran reported struggles connecting with the general public or being in an environment with continual public interaction with individuals or groups, and the examiner observed that she might struggle with completion of a normal work day with interruptions from untreated mood difficulties, as well as making plans independently of others or completing goals without periodic supervision.  At the time of the examination, the Veteran was not receiving mental health services or prescribed psychotropics.  

The March 2014 VA examination also evaluated the Veteran's other service-connected disabilities.  Regarding the Veteran's left ear hearing loss and tinnitus, the audiological evaluation was determined sufficient for rating purposes.  Although the Veteran scored 100 percent in both ears for word recognition, the audiologist concluded that the Veteran's left ear hearing loss impacted her ability to work because the Veteran reported frustration when she misunderstood certain words, and experienced difficulty understanding people with accents. 

Regarding her left knee disability, the Veteran reported continued left knee pain and popping, which was worse with running or prolonged walking or sitting.  She also reported instability and occasional pain, but that it did not limit her daily activities, like hiking or walking, and she did not use a knee brace or ambulatory aide.  The examiner concluded that the Veteran had some functional loss and that the left knee disability impacted her ability to work to the extent she could not stand more than 1.5 hours without sitting, and should not walk more than .75 miles without stopping to rest.  

The examiner evaluated functional impairment due to the Veteran's headache disability, and concluded she was able to work in a low light, quiet environment where she had schedule flexibility due to possible lost days of work.

A review of the Veteran's VA treatment records do not reveal any mental health symptomatology more severe than that reported in her VA mental health examinations, nor do medical treatment records show her physical disabilities to be more severe than already noted.  As of April 2009, VA mental health records do not show any active prescriptions to treat her service-connected mental health disability.  The Veteran indicated at her 2014 examination that she had stopped receiving mental health treatment in 2009 because she did not like her provider.  The Veteran also submitted private medical records which show treatment for both service-connected and nonservice-connected conditions.

In connection with her claim, the Veteran offered two statements relating to her ability to work.  Regarding her position as a consumer claims analyst with the Bank of America, she asserted she left in 2002 because she had a nervous breakdown due to her depressive disorder and headaches.  She stated the work was extremely stressful for her and that she had requested to be transferred out of the position dealing with the public. The employer reassigned her to a position answering phones, but the position still required her to handle incoming disputes, so it did not relieve her distress.  The Veteran also submitted another statement dated January 2014, testifying generally to her mental health condition, left knee pain, occasional severe headaches and tinnitus.  As noted, she continued to use homeopathic remedies for her depression, with 50/50 results, rather than medical treatment, and managed pain for her left knee disability and headaches with ibuprofen.

Under applicable law, a Veteran may offer lay statements to establish the presence of observable symptomatology and may provide sufficient support for a claim.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran clearly is competent to report on the fact that she experienced extreme stress in certain situations, and how she was affected.  Despite numerous efforts to obtain confirmation from Bank of America regarding the Veteran's stated reasons for leaving her job, such efforts have been unsuccessful.  As the Veteran's reported response to stress are consistent with VA mental health examinations regarding anxiety and difficulties interacting with the public, the Board finds the Veteran's testimony competent and credible.  Id.

The Board has done a thorough review of the Veteran's claims file, including VA and private treatment records and lay statements.  Based upon the foregoing, the Board concludes that a TDIU based upon service-connected disabilities is not warranted at this time.  

As an initial matter, the Veteran clearly has ongoing service-connected disabilities that require continuing treatment, whether from the VA treatment facility or a private facility.  However, the Board finds nothing in the evidence to suggest the Veteran is unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.  The record reflects that over time, the Veteran experienced varying degrees of severity of mental health symptomatology which responded to treatment.  Initially, the Veteran sought treatment for her mental health condition following her departure from Bank of America.  In June 2005, the Veteran's VA examination found her depression symptoms to be moderate, productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

While the Veteran's mental health condition worsened in October 2006, and the examiner noted she was unemployable until she received treatment, he limited his opinion to the Veteran's ability to maintain personal relationships and not to other skills and aptitudes relating to employment.  The Veteran did receive and responded to mental health treatment, and in January 2007, she elected to discontinue VA treatment and use alternative therapy.  By the April 2008 VA examination, the Veteran was assigned a GAF of 60. 

Most recently, in March 2014, the examiner noted occupational and social impairment with reduced reliability and productivity.  The examiner observed that she could understand and carry out simple instructions, perform activities, had little difficulty remembering locations and work-like procedures, and was able to make simple decisions.  She had the ability to ask questions and request assistance, and appeared able to get along with others, adapt to otherwise stable environments and was aware of normal hazards and implementing appropriate precautions.  He acknowledged that she may struggle with completion of a normal work day due to untreated mood difficulties, and completing goals without periodic supervision.

The fact that the Veteran has a 70 percent rating for her mental health disorder recognizes that this condition alone results in deficiencies in areas such as work, judgment, thinking, or mood, resulting in occupational impairment, and also specifically contemplates that she experiences "difficulty in adapting to stressful circumstances" including in the work environment.  38 C.F.R. § 4.130.  Beyond these symptoms, she clearly maintains sufficient mental capacity to complete work tasks, and she has work experience in an office environment.

In her statements, the Veteran has consistently indicated she is capable of day to day functioning, such as driving, participating in various activities such as hiking and camping, and running a household.  She maintains family and social relationships.  In the past, she has pursued additional education.  Regarding her position at Bank of America, the Veteran did not indicate that she was unable to perform the general functions of her position, but that interacting with the public in stressful situations caused her extreme anxiety, which is consistent with her statements about being reluctant to be in an environment with continual public interaction.

Regarding other service-connected disabilities, the Veteran's left knee, hearing loss and tinnitus, and headaches together do not present a significant barrier to employment.  The examiners concluded that such disabilities did not prevent her from working with certain accommodations, most notably, not standing or walking for long periods of time, and working in a quiet, low light environment.  

The Veteran has not worked since 2002.  However, the fact that the Veteran is not currently employed does not mean she is unemployable.  Again, the question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  The evidence shows the Veteran is indeed capable of performing the physical and mental acts required by employment, with noted accommodations.  The Board also notes that the claims file contains evidence that the Veteran applied for Social Security Disability on two occasions, and was denied.  

The Board acknowledges the Veteran's assertions that she has been unable to obtain employment.  However, while sympathetic to her concerns, the Board finds the opinions obtained in the March 2014 VA examination report to be more probative.  These opinions reflect a clinical understanding of the Veteran's limitations due to her service-connected disabilities.  Based upon SSA records,VA examiner opinions and treatment records, and the Veteran's testimony, it is reasonable to conclude that the Veteran's service connected disabilities are not the cause of the Veteran's inability to work.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


